J-S63031-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.R.A.,                                            IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

A.S.,

                            Appellant                  No. 590 MDA 2014


                       Appeal from the Order March 4, 2014
                in the Court of Common Pleas of Lancaster County
                      Domestic Relations at No.: 2008-04057


BEFORE: BOWES, J., PANELLA, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                           FILED FEBRUARY 11, 2015

        Appellant, A.S. (Father), appeals from the order, after a hearing,

reinstating child support for the parents’ daughter, S.S. 1 Father alleges the

trial court erred in accepting an untimely response from Appellee, M.R.A.

(Mother) to determine the effective date of the order terminating child

support.2 We affirm on the basis of the trial court opinion.




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 Although the order appealed from was dated March 3, 2014, it was entered
on the docket and filed on March 4, 2014. We have amended the caption
accordingly.
2
    Mother has not filed a brief in this appeal.
J-S63031-14


       In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

       For convenience of reference, we note briefly that Father maintains

that Mother filed an untimely notice of appeal from multiple notices of the

emancipation of the parties’ minor child by the Domestic Relations Office of

Lancaster County. After a hearing, the trial court sustained Mother’s appeal

and vacated the termination of support order on finding that S.S. was still

enrolled in high school. Father timely appealed.3

       Father raises two questions on appeal:

             1.    Did the [trial] court err as a matter of law in
       determining the effective date of the March 3, 2014 [o]rder
       when [Mother] filed an untimely response to the emancipation
       inquiry, which resulted in the issuance of a final order
       terminating the child support?

              2.   Did the [trial] court err as a matter of law in finding
       [Mother] properly filed an exception to a final order terminating
       child support?

(Father’s Brief, at 4).

       After a thorough review of the record, Father’s brief, the applicable

law, and the well-reasoned opinion of the trial court, we conclude that there

is no merit to the issues Father has raised on appeal. The trial court opinion

properly disposes of the questions presented.        (See Trial Court Opinion,
____________________________________________


3
 Father also filed a timely statement of errors pursuant to Pennsylvania Rule
of Appellate Procedure 1925(b).



                                           -2-
J-S63031-14


dated May 30, 2014, and filed 6/02/14, at 4-8) (finding: (1) trial court

properly exercised its discretion in vacating the order terminating support

and reinstating the order of child support on proof of enrollment where

Mother testified she did not receive the prior inquiries and on receiving the

notice of termination she immediately filed a handwritten request to appeal,

and the trial court determined Mother to be credible; and (2) trial court

properly   accepted   Mother’s   pro   se    handwritten   request   to   appeal).

Accordingly, we affirm on the basis of the trial court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2015




                                       -3-